Citation Nr: 0639729	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  05-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs nonservice-connected death pension benefits.







ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from May 1946 to 
March 1949.  The veteran died in December 1986, and the 
veteran's surviving spouse is the appellant in this matter.

In October 2003, the appellant filed a claim for nonservice-
connected death pension benefits.  The RO issued rating 
decisions in January and February 2004, denying service 
connection for cause of the veteran's death.  The appellant 
explained in her March 2004 personal statement that her late 
husband had served in the United States Army and his service 
was the main reason she filed the claim for benefits.  She 
submitted a Notice of Disagreement in September 2004, and the 
RO issued a statement of the case in November 2004 which 
recognized the appellant's claim for nonservice-connected 
death pension benefits.  The RO determined the veteran did 
not have qualifying service for eligibility for VA 
nonservice-connected death pension benefits.

A September 2004 Contact Report shows that the appellant 
spoke with the Decision Review Officer regarding her appeal.  
During the conversation, the appellant agreed to withdraw any 
Notice of Disagreement; however, she subsequently reactivated 
her appeal.  Thus, this appeal continues.


FINDINGS OF FACT

The service department records show that the appellant's 
spouse served with the Philippine Scouts from May 1946 to 
March 1949.





CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected death pension benefits are not met.  38 U.S.C.A. §§ 
101, 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of the claim for 
nonservice-connected death pension benefits and any failure 
to provide notice as to the effective date and rating is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

This case turns on whether the veteran had qualifying service 
providing basic entitlement to pension benefits.  Because the 
veteran did not have qualifying service, the appellant is not 
entitled to nonservice-connected death pension benefits, and 
is not entitled to VCAA-related assistance and notification.  
Absent any evidence from the appellant indicating otherwise, 
there is no need to further attempt to confirm the negative 
certifications already obtained from the service department.  
As the law is dispositive in this case, the VCAA is not 
applicable.

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the 
February 2006 letter informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  No further assistance to the appellant with the 
development of evidence is required.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.

The appellant asserts that she is entitled to nonservice-
connected death pension benefits.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  

As noted above, the service department records showed the 
veteran served in the Philippine Scouts from May 1946 to 
March 1949.  The service department's determination is 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The Board finds that the appellant is not eligible 
for death pension benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the veteran's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent; therefore, eligibility for 
nonservice-connected death pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


